Citation Nr: 0935769	
Decision Date: 09/22/09    Archive Date: 10/02/09

DOCKET NO.  06-23 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for diabetic retinopathy, 
currently evaluated as 50 percent disabling and evaluated as 
30 percent disabling prior to June 18, 2007.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1966 to 
October 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran's claims folder was transferred to the Board in 
October 2007.  His representative's July 2009 brief contains 
the argument that the most current treatment records in the 
file are nearly two years old and it appears that the 
Veteran's vision is progressively getting worse; therefore, 
the case should be remanded and the appellant provided a 
current examination to obtain the most current information 
related to "field vision impairment."  The Veteran's 
representative cites to most recent VA treatment records from 
August 2007, which show right eye vision was counting fingers 
at 2 feet and left eye vision as 20/40, and to private 
treatment records from September 2007, which show right eye 
vision as counting fingers at 1 foot and left eye vision as 
20/50.  

The Board acknowledges that where the record does not 
adequately reveal the current state of disability, the duty 
to assist requires a thorough and contemporaneous medical 
examination.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) 
(where appellant complained of increased hearing loss two 
years after his last audiology examination, VA should have 
scheduled the appellant for another examination); Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994) (holding that, in a claim 
for an increased rating, the Board erred in relying on a 23-
month-old examination where the appellant submitted evidence 
to indicate there had been a material change in his 
disability since that examination); see also Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Reexamination will 
be requested whenever VA determines that there is a need to 
verify either the continued existence or the current severity 
of a disability.  See 38 C.F.R. § 3.327(a) (2008).  

The Board observes that the Veteran last had a VA 
ophthalmology examination for compensation and pension 
purposes in May 2005, more than four years ago.  In addition, 
the last treatment records in the claims file were printed in 
September 2007, two years ago.  The Board also assumes that 
the Veteran has undergone further testing and treatment since 
the September 2007 treatment records.  

Therefore, the Board finds that a thorough and 
contemporaneous VA examination would assist the Board in 
clarifying the current severity of the Veteran's diabetic 
retinopathy.  This examination should take into account any 
additional records of medical treatment obtained via this 
remand.  Such examination would be instructive with regard to 
the appropriate disposition of the claim under appellate 
review.  See Littke v. Derwinski, 1 Vet. App. 90 (1990).  

The Veteran is hereby notified that it is the Veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655. 

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a revised duty-to-
assist notice regarding the claim for a 
higher rating for diabetic retinopathy and 
give him an appropriate period of time to 
respond.  The RO should attempt to obtain 
any additional evidence identified by the 
Veteran.

2.  Contact the Veteran and request the 
names, addresses, and dates of treatment 
or examination, of all health care 
providers who have treated or examined him 
for his diabetic retinopathy since 
September 2007.  After obtaining any 
necessary authorization, request copies of 
the records of such identified treatment 
or examinations which are not currently of 
record.  

3.  Request the Veteran's treatment 
records from the VA Upstate New York 
Health Care system dated from September 
2007 to the present.

4.  The Veteran should be scheduled for a 
VA ophthalmology examination to determine 
the current severity of his diabetic 
retinopathy.  All necessary studies and 
testing should be conducted and the 
Veteran's claims file should be made 
available to the examiner.  

5.  Once the above actions have been 
completed, readjudicate the claim and 
issue a supplemental statement of the 
case.  Then afford the Veteran and his 
representative the requisite opportunity 
to respond before the claims folder is 
returned to the Board for further 
appellate action.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




